I do not agree that the testimony Judge HODGES refers to in the opinion disposing of the appeal did not warrant the finding of the Jury that the tender of the engine and the B.  O. car were not equipped with the kind of couplers specified in the federal Safety Appliance Statute, and therefore I do not agree that the judgment should be reversed as the other members of the court have determined it should be. My dissent from the conclusion reached by the majority is partly based on what I understand to be the meaning of the statute as determined in Railway Co. v. Brown, 229 U.S. 317, 33 S. Ct. 840, 57 L. Ed. 1204; Railway Co v. Wagner, 241 U.S. 476, 36 S. Ct. 626, 60 L. Ed. 1110; Railway Co. v. Gotschall, 244 U.S. 66, 37 S. Ct. 598, 61 L. Ed. 995; Railway Co. v. Taylor, 210 U.S. 281, 28 S. Ct. 616, 52 L. Ed. 1061; Railway Co. v. United States, 220 U. S 559, 31 S. Ct. 612, 55 L. Ed. 582; Railway Co. v. Drake (C.C.A.) 276 F. 393; Railway Co. v. Colvin (C.C.A.) 276 F. 15; Railway Co v. Eisenhart (C.C.A.) 280 F. 271; Railway Co. v. Locker (Tex.Civ.App.) 264 S.W. 595; Railway Co. v. Thomas, 21 Ariz. 355,188 P. 268; Railway Co. v. Cockerham (Miss.) 99 So. 14. Those cases establish, it seems to me, that testimony showing a failure at any time of couplers to couple automatically by impact warrants a finding of negligence on the part of the railway company; but, if such is not their effect, I think the finding was warranted by the testimony showing such failure, when considered in connection with the testimony showing that the couplers on the tender of the engine were found to be out of repair when inspected as stated in Judge HODGES' opinion on seven different occasions during the 40 days immediately preceding the time when the injury to Bounds occurred.